(Atlanta,Service of Bill of Exceptions — -Waiver—Jurisdiction*—-There having been no service of the bill of exceptions, as required by law, the written waiver of such service, after the case has been reached in the Supreme Court, cannot give said Court jurisdiction of the same. (R.)Practice in the Supreme Court. Jurisdiction. Waiver. Bill of exceptions. Before the Supreme Court. January Term-, 1873.*When the above stated case was called in the Supreme Court, it appeared that the bill of exceptions had reached this Court without any service having been made upon the defendants in error; that counsel for plaintiff in error then secured the written waiver of each of the defendants in error of such service, and their consent that the case be tried as if service had been regularly perfected. The Court held .that it had no jurisdiction, and refused to hear the case.No appearance for defendants.